X 77 3           N7E        100961417209/X9/13                            iBOWES
                           FORWARD              TIME          EXP           RTN         TO      SEND
                           HOLLAR
                           113 2 8 GRAND HARBOR SLVD
                           MONTGOMERY TX 77356-4976
                                               RETURN              TO       SENDER
                                                                                                                         20TS
 RE:             Case             ts *1111*i!s*r*i»* i!11*h*131*I! *f*ill!*I!!!! *I?!*jI' ^11**ril »n «
 Style:          MHI Partnership, Ltd. and Mag Creek Partners, Ltd.
     v.          City of League City> Texas

               Please be advised that on this date the Court has filed a supplementa!
 clerk's record in the above cause.



 T.       C.    Case #   14-CV-0340                                                                   Christopher Prine, Cle:

                                              Kenneth And Mary 'Hollar
                                              5208      Cottonwood Creek Lane
                                              League City, TX                    77573



                                   I|^iiJ^l^j//l/H»,^„//»)t4,„iii|jjii,|lMJ/fJ/t?H/JM|

                 FOl     NIXIE                 773 N7E 1009 1517209/19/15                                               JY BOWES
                301!
                                            RETURN              TO      SENDER
                Hod         NOT DELIVERABLE AS ADDRESSED
                                            UNABLE              TO FORWARD

                         BC: „77Sm,?2?,86Z70                             *8933-a»72S-19-00                              ! 2015
RE:
                Cas         il-i IT11 l-M*11=1*"*»**H'I t!***.! I"-1-" -I I»Iil»1***'"i »'• l"I I•l-|»I-«-*-»-l fJ1 i
Style: MHI Partnership, Ltd. and Mag Creek Partners, Ltd.
          v.    City of League City, Texas
                                                                                 i

            Please be advised that on this date the Court has filed a supplemental
clerk's record in the above cause.


T.    C.       Case # 14-CV-0340
                                                                                                    Christopher Prine, Clerl
                                           James And Angela                     Slaughter
                                           11831 Longleaf Lane
                                           Houston,           TX      77024




                                  ».i1,.ii„,Ji,,jl»i,i,j||iljjj,fj}J|]jjfl||1,j,)J,,il,jlj/iJ|j;ji


                 FOU                       X 773 M7E 100961417209/19/15                                                  fOWES
     fs3£||30'li FORWARD TIME EXP                                        RTN TO SEND
      -        # Houi    STONUM
                          DICKINSON TX 77539-0907                                                                             01!


                                            RETURN              TO      SENDER                                           2015
 RE:             Cas«


Style:           MHI Partnership, Ltd. and Mag Creek Partners,                                        Ltd.
    v.           City of League City, Texas

               Please be advised that on this date the Court has filed a supplemehta]
 clerk's record in the above cause.



T.     C.      Case #    14-CV-0340                                                                   Christopher Prine, Clei

                                             Sharon          Stonum
                         FOl           X 77% N7E 10095 14172 09/19/15                                                                             EYBOWES
                         301 FORWARD TIME EXP    RTN TO SEND
                         Hm DODD
                         noS 5 23 4 BLUE CYPRESS LN                                                                                               11,   2015
                                     LEAGUE             CITY     TX 77573-62 42

                                                         RETURN            TO    SENDER
                                                                                                                                                  1.34*
                                                                                                                                                  3 2015
     RE:                 Cas
                                             iH«»l!li''P,,lifhHw'»'»IMl!'lHl'H»nll»»Hr,liHi1tV
     Style:              MHI Partnership, Ltd. and Mag Creek Partners, Ltd.
         v.              City of League City, Texas

                    Please be advised that on this date the Court has filed a supplemental
      clerk's record in the above cause.



               C.       Case #       14-CV-0340                                                                    Christopher Prine,                   Cler

                                                            Michael         Dodd
                                                            1285 Bella Luna
                                                            League City, TX                  77573




                                                    "','l",,",i"'')'''H''''«i').1wl,„1,,|„)JW))))jl

                         FOL                             X 773        U7E        1009S14IF209/19/13
                                     FORWARD             TIWE       EXP           RTN        TO       SEND                                         f BOWES
                         301;
                                     DEANDRE A
                         Hou
                                     92 9 CIPRIANI DR
                                     FRISCO TX 75034-3383                                                                                          I7' 2lp15
                                                         RETURN            TO    SENDER
                                                                                                                                                   134*
     RE:                 Casi                 ,l1,||1l!|i»q.qij1u]vjl,HW«lnl!]}l|.l1i]ilj|H,)l,pjUJ                                                ! 2015



     Style:              MHI Partnership, Ltd. and Mag Creek Partners,                                             Ltd.
         v.              City of League City, Texas

                    Please be advised that on this date the Court has                                                     filed a supplemental
     clerk's                 record      in       the   above   cause.




     T.        C.       Case    #    14-CV-0340                                                                    Christopher Prine, Cler

                                                            Tara Jean Waynn              DeAndrea
                                                            1005 Knightsbridge Drive
                                                            Frisco,        TX    75034




                                                    lJl»llllfiij/i/|p[l|//ii,,i,,jf,)1,iiJ|,,J,,il,;i,^HJi,iifi/j
y .— .,,3.- •.-^-'.. .          *-       -..•..     Z                  • unmataam M m m » « " m                .   ..-•   •    •-.   ..TTJ—




                              NIXIE                     3B1        ?:4iE    1009                  '*0;2®3#ia;/:;l;S
                                                        RETURN       TO         SENDER
                                     NOT           DELIVERABLE                  AS     ADDRESSED
                                                        UNABLE        TO        FORWARD

                               BC:       7 7 08220627 0                         * 12 47 ~«2'2UB2 - i'5 -27
                                          1 I 1  1.1 •».•*! J I1JI1 11          !!I   llll   SI   I     »l I       I          III
          RE:
                                        in;lii|ii^U1iitjiHHiihm                                                                                 -23-2045


           Style:             MHI Partnership, Ltd. and Mag Creek Partners, Ltd.
                        v.    City of League City,                 Texas

                         Please         be        advised   that     on     this      date,       the     reporter' s                    record   has   been
               received and filed. If the reporter's                                    record is incomplete.,                                appellant or
               any other party may seek to supplement the record. Tex. R. App. P. 34.6(d).
               If the clerk's record has already been filed, appellants brief is due 30
               days (20 days in accelerated appeals) from ihe date of this notice.


           t        r        r'^f-^\#    1.A -r\7-C\1A n                                                           Or,r?MtnrS)VMBX&minp-j! dtl pr
             FOi                                                                                                                                                                                                         EYBOWES
                                           NIXIE                                         773                N7E 1009 1517209/19/15
             301
             Hoi                                                                   RETURN                           TO            SENDER
                                                         NOT               DELIVERABLE                                              AS            ADDRESSED
                                                                                   UNABLE                            TO FORWARD
                                                                                                                                                                                                                          3 2015
                                            B-.-C;            77002206270                                                           *093 3-007 40- 19- 00
RE:          Cas
                                                          Hli.||ll!HHh.linHn«hHh»i'l«M'»hlllH1MM'll'il»lHH
Style: MHI Partnership, Ltd. and Mag Creek Partners,                                                                                                                        Ltd.
    v. City of League City, Texas

           Please be advised that on                                                               this date the Court has filed a supplemental
 clerk's          record in the above                                                    cause.



T.    C.    Case #                   14-CV-034 0                                                                                                                           Christopher Prine,                                         Cler

                                                                              Brian & Brooke                                        Drzewiecki
                                                                              5409 Magnolia Greens Lane
                                                                              League City, TX  77573




                                                           •WM»if»H»'J»i»ljj|W.,iJ„)ilJ,|^|i,|jjIJ„pJI,IJ|1                                                                              IJiH


                                                                                                                                                                                                 mmmmuaiKiKan.fs^ssxaa




             FOUR!                                                          x 773                       N7E 1009714172 09/19/15                                                                                                 JDWES
             «m ni FORWARD TIME EXP                                                                                          RTN TO SEND
              .                  ;      L AWS ON
             Houstf 62S SMADOWCLIFF CT
                                         LEAGUE                           CITY                    TX            77 5 73-183 2                                                                                                               15

                                                                             RETURN                           TO            SENDER                                                                                              015
RE:          Case                                     ;J|l,,,lMllU|-Ml,l,,},l|,,»,1H|l,,l!|1|!,|r|jU,fIHJJ,;|,l|l,J
Style: MHI Partnership, Ltd. and Mag Creek Partners, Ltd.
    v. City of League City, Texas          >

           Please be advised that on this date the Court has filed a supplemental
clerk's       record in the above cause.



T.    C.   Case #                    14-CV-0340                                                                                                                           Christopher Prine, Cler

                                                                            Lance Andf D.onya                                            Lawson
                                                                            3210 Crimson Coast Dr.
                                                                            League City, TX                                          77573




                                                          ""P#'',''W'"' V.'^.flWH,,,,,,.,
                  -••iri   ii i iii-1 hi » •J i-tr-tt-j-i-^tt«,rt°i1VtyHW-li*JlfVJ»t • trlr'h-tmw»l;,iHirfc>;ti,iiftl*ttlii-t>«tm• •• HI n• nili'n •»i««»iiifi««Ji.«trii»»ir.ti|"»ii»*Mi>»*ttj-tii»,»-iiiiti't^i7rr "   """   "*V~~iirj-|. llH.nl




           ^,nJ                                ^                              X 773 N7I 1009514x7209/19/15                                                                                                               [YBOWES
 riWil30'                                 FORWARD TIME EXP                                                                    RTN TO SEND                                                                                 4
 t%ffl«/Hoi                               SRONtkOWSKI 'SHERRI 3                                                                                                                                                          S~
                                           1605                   MISTY GLEN L.N                                                                                                                                         17, 201'
                                           LEAGUE CITY TX 77573-6288                                                                                                                                                      !34°
                                                                              RETURN                           TO SENDER                                                                                                  1 2015
RE!          °aS                                         !linihM!»MliifiN|nHi|UlnJH,,»,»lnl1ij1l,l|,nt,i1ttlJ
Style:       MHI Partnership, Ltd. and Mag Creek Partners,                                                                                                                  Ltd.
       v.    City of League City, Texas

           Please be. advised that on this date the Court has filed a supplementa]
clerk's record in the above cause.



T. C. Case # 14-CV-0340                                                                                                                                                    Christopher Prine, Clei

                                                                             Sherri                     Bronikowski
                                                    X 773 N7E 100961417209/19/IS                                     jlTNEYBOWES
                                    FORWARD TIME               EXP         RTN     TO 5END
                                    5TONU m
                                    PO    BOX       987
                                   DICKINSON               TX 775 3 9-0907
                                                     RETURN        TO     SENDER
                                                                                                                     [ 18 2015
           RE:                            *H*,l,llIl1l,'lll*lll:lV,:l*l,ll*-l'I"mBMlI1li»iill,l'liniVlll|-,-»
           Style:             MHI Partnership, Ltd. and Mag Creek Partners,                            Ltd.
               v.             City of League City, Texas
    !
    V            Please be advised that on this date the Court has filed a supplemental
    j.      clerk's record in the above cause.


           T.       C.       Case #      14-CV-0340                                                   Christopher Prine, Cle)

                                                            Sharon       Stonum
                                                            5207 Blue Cypress Ln/
                                                            League City, TX  77573




                                                    ,iIi-HHrlPi?MJi]'li'i',*i»«f»'li"HJiiIi')i'M«'lj#«/
    —.••ijjiimu.jjWLiauiH




                                                       X    7 73    N7E     10095 1417 2 09/19/15
                              FC      FORWARD TIME EXP                       RTNI TO? SEND                                    lr BOWES
                              --,     SRONIKOWSKI -SHERRI                      3
                              f"      16 85 MISTY GLEN LN
                              H<      LEAGUE CITY TX 7 75 7 3-628 8
                                                                                                                              |17,   201!
                                                       RETURN         TO    SENDER                                            L34*
                                             !!!!l-,ll!!'''l|l'«!!i,!lllj!l1jll,i,|1„ll|l|illl!}11ini„|1,1j                   i. 2015
          RE:                 Ciii-™.                                              "                  '*-   "   '

          Style: MHI Partnership, Ltd. and Mag Creek Partners, Ltd.
                       v.     City of League City,              Texas

                            Please be advised that on this date the Court has                               filed a supplemental
            clerk's            record in the above cause.



          T.        C.       Case # 14-CV-0340                                                        Christopher Prine, Cle:

                                                            Sherri       Bronikowski
                                                            5319 Spring Brook Ct
                                                            League City, TX 77573




                                                    |i|,l|l"l/w»«^^i»f/|«^j>Hi^f/i,|u«jjwj)uhll

                                                     X 7 73        N7E    100991417 2 09/19/15                       ;|NEY BOWES
                                    FORWARD          TIME       EXP        RTN     TO    SEND                        ••   .




                                    D tl ft H-A'M
                                    1153 8 COUNTY ROAD 22 5
                                    OAKWOOD TX 7 5 855-4258

                                                     RETURN         TO     SENDER
                                                                                                                      *>34,01i
                                                                                                                     lift 2015
         RE:                               iui,i,i|n,iiimhMilili.j^,ii.i.|lli.t.ji,„.j.,!..,H!iiij
         Style: MHI Partnership, Ltd. and Mag Creek Partners,                                         Ltd.
             v. City of League City, Texas

                            Please be advised that on this date the Court has filed a supplemental
          clerk's record in the above cause.



i        T.        C.       Case # 14-CV-0340                                                        Christopher Prine, Cle.i

                                                           Harry J. & Sandra F.             Durham